
	
		II
		111th CONGRESS
		2d Session
		S. 3679
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2010
			Ms. Klobuchar (for
			 herself and Mr. Dorgan) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a grant program in the Department of
		  Transportation to improve the traffic safety of teen drivers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Students Taking Action for Road
			 Safety Act of 2010 or the STARS Act of 2010.
		2.Teen driver
			 safety program
			(a)EstablishmentThe
			 Secretary of Transportation shall establish a teen traffic safety grant program
			 under which the Secretary shall award grants to States to implement a statewide
			 program to improve the traffic safety of teen drivers.
			(b)PurposeThe
			 purpose of the program is to support peer-to-peer education and prevention
			 strategies in schools and communities—
				(1)to increase
			 safety belt use;
				(2)to reduce
			 speeding;
				(3)to reduce
			 impaired and distracted driving;
				(4)to reduce
			 underage drinking; and
				(5)to reduce other
			 destructive decisions by teen drivers that lead to injuries and
			 fatalities.
				(c)ApplicationAny
			 State desiring a grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
			(d)Eligible
			 activitiesA State may use grant funds received under this
			 section to implement a statewide program to improve traffic safety of teen
			 drivers, including—
				(1)working with
			 student-led groups and advisors from schools to plan and implement teen traffic
			 safety programs;
				(2)providing
			 subgrants to schools throughout the State to support the establishment and
			 expansion of student groups focused on teen traffic safety;
				(3)providing support,
			 training, and technical assistance to establish and expand school and community
			 safety programs for teen drivers;
				(4)creating statewide
			 or regional websites to publicize and circulate information on teen safety
			 programs;
				(5)conducting
			 outreach and providing educational resources for parents;
				(6)establishing State
			 or regional advisory councils comprised of teen drivers to provide input and
			 recommendations to the governor and governor’s safety representative on issues
			 related to the safety of teen drivers;
				(7)collaborating with
			 law enforcement;
				(8)organizing and
			 hosting State and regional conferences for teen drivers;
				(9)establishing
			 partnerships and promoting coordination among community stakeholders, including
			 public, not-for-profit, and for-profit entities; and
				(10)funding a position of coordinator for the
			 teen safety program in the State or region.
				(e)Grant
			 amountThe amount of a grant available to a State under this
			 section shall be based on a formula administered by the Secretary, which
			 shall—
				(1)consider the
			 number of teen drivers in each State; and
				(2)guarantee that
			 each State that applies for a grant under this section receives at least
			 $200,000 per year.
				(f)Supplement not
			 supplantGrant funds provided under this section shall be used to
			 supplement, not supplant, Federal and non-Federal funds available for carrying
			 out the activities described in this section.
			(g)Reallocation of
			 fundsAn agency of a State that receives a grant under this
			 section may reallocate grant funds to 1 or more nonprofit organizations to
			 carry out the grant program under this section.
			(h)Technical
			 assistance center and clearinghouse
				(1)Establishment of
			 centerFrom funds
			 appropriated pursuant to subsection (i), the Secretary of Transportation may
			 use up to $500,000 to contract with a national, nonprofit organization to
			 establish a technical assistance center (referred to in this subsection as the
			 Center) to provide training and technical assistance to State
			 and local officials, student leaders, school advisors, and other entities
			 associated with the grant program under this section.
				(2)Use of
			 fundsThe Center may use funds received under such paragraph for
			 training, communications, publications, conferences, meetings and other
			 assistance considered appropriate to develop and sustain a statewide program to
			 improve traffic safety of teen drivers.
				(3)ClearinghouseThe
			 Center may operate a national teen traffic safety clearinghouse—
					(A)to develop
			 information and resources for improving the health and safety of teen
			 drivers;
					(B)to disseminate
			 techniques and strategies used for successful teen safety programs; and
					(C)to develop and
			 carry out a public awareness campaign related to the safety of teen
			 drivers.
					(i)Authorization of
			 appropriationsThere is authorized to be appropriated from the
			 Highway Trust Fund (other than the Mass Transit Account) $25,000,000 for each
			 of fiscal years 2011 through 2015 to carry out this section.
			3.Teen Driver
			 Advisory Council
			(a)EstablishmentThe
			 Secretary shall establish the National Teen Driver Advisory Council (referred
			 to in this section as the Council), which shall be comprised of
			 teen drivers and leaders in teen traffic safety.
			(b)Strategy and
			 report
				(1)StrategyThe
			 Council, in consultation with teen drivers and leaders in teen traffic safety,
			 including representatives of appropriate Federal agencies, shall study and
			 develop an education and prevention strategy for reducing injuries and
			 fatalities for teen drivers.
				(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 shall submit a report to the appropriate committees of Congress that
			 contains—
					(A)the results of
			 the study conducted by the Council; and
					(B)a description of
			 the strategy developed by the Council.
					4.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(2)Teen
			 driverThe term teen driver means a driver who is
			 younger than 21 years of age.
			(3)Teen traffic
			 safety programThe term teen traffic safety program
			 includes peer-to-peer education and prevention strategies in schools and
			 communities to increase safety belt use and to reduce speeding, impaired and
			 distracted driving, underage drinking, and other destructive decisions by teen
			 drivers that lead to injuries and fatalities.
			
